Citation Nr: 1826882	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-40 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey Marion, Attorney at Law


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to May 1999.  She served under honorable conditions in the United States Navy.  The Board thanks the Veteran for her service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lakewood, Colorado.  Jurisdiction is now with the RO in Reno, Nevada.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran contends that she has an acquired psychiatric disorder associated with her service in the Navy, to include anxiety, depression, and PTSD due to military sexual trauma (MST).  She also contends that she is entitled to TDIU.  The evidence of record shows that she has not been afforded a VA examination in this matter, notwithstanding VA medical records containing evidence of mental health treatment, lay statements from the Veteran concerning her MST, and service personnel records showing that her discharge occurred under disciplinary circumstances.  The Board notes that she specifically requested a VA examination in her December 2013 notice of disagreement.  Based on all the evidence of record, the Board finds that a remand for a VA examination as to the Veteran's psychiatric disorders is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Board finds that the issue of TDIU is inextricably intertwined with the outcome of the Veteran's service connection claim because a finding of service connection may warrant a TDIU.  Accordingly, TDIU will also be remanded so that both issues may be decided together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA and non-VA medical records pertaining to the Veteran's psychiatric disorders.

2.  After the record is determined to be complete, schedule the Veteran for a VA examination to determine the nature and cause of her psychiatric disorders.  The claims file should be made available for the examiner's review.  All necessary diagnostic studies and/or tests should be accomplished.  For the purposes of providing this opinion, the examiner should assume that the Veteran's statements regarding in-service events are credible.  After reviewing the claims file and examining the Veteran, the examiner should:

a. Render diagnoses of all current psychiatric disorders present.  If more than one disorder is diagnosed, the examiner should state whether the symptoms of each diagnosis are distinguishable and, if so, indicate which symptoms are attributable to which diagnosis.  The Board notes that VA treatment records from January 2014 refer to anxiety and PTSD and Social Security records from May 2010 refer to depression.
b. Is there clear and unmistakable evidence that a current psychiatric disorder pre-existed the Veteran's entry into service? [The examiner is informed that "clear and unmistakable" refers to evidence that is obvious, manifest, or undebatable because it cannot be misinterpreted and misunderstood.]
c. If the answer to question (b) is yes, was any increase in a psychiatric disorder during service clearly and unmistakably due to the natural progress of the disease? 
d. If the answer to question (b) is no, is it at least as likely as not (i.e., at least a 50 percent probability) that any currently identified psychiatric disorder is related to the Veteran's active military service?

The Board notes that a discharge under disciplinary circumstances is not a bar to service connection and can sometimes be an affirmative indication of MST.

The examiner should provide a complete explanation (rationale) for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate, for further appellate consideration.

[CONTINUED ON NEXT PAGE]






The appellant has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

`Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).


